Citation Nr: 1316473	
Decision Date: 05/20/13    Archive Date: 05/29/13

DOCKET NO.  04-16 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for residuals of fracture of the left ankle, status post internal fixation, since May 1, 2003.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran had active military service from October 1995 to December 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  VA transferred jurisdiction over the Veteran's claims file to the VA RO in Montgomery, Alabama.

Relevant to the Veteran's claim of entitlement to a higher initial rating for his left ankle disability, the Board observes that, during the course of appeal, VA assigned staged ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Specifically, in the July 2002 rating decision, the VA RO in St. Petersburg, Florida assigned a 10 percent rating for his left ankle disability, effective December 20, 2001, (the date following his service discharge).  In a September 2003 rating, the VA RO in Montgomery, Alabama, assigned a temporary total evaluation based on surgical treatment necessitating convalescence, effective from December 12, 2002, to April 30, 2003.  In a December 2004 rating decision, the RO assigned a 20 percent rating effective May 1, 2003.  In a June 2011 rating decision, the Appeals Management Center (AMC) assigned a temporary total evaluation based on surgical treatment necessitating convalescence, effective from February 23, 2010, to April 30, 2010.  The Board previously noted in its March 2010 and February 2012 remands that as the claimant will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and it follows that such a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

In connection with this appeal, the Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge in January 2010.  Additionally, relevant to his claim for higher initial rating for his left ankle disabilities, he also testified before a Decision Review Officer (DRO) sitting at the RO in October 2004.  Transcripts of both hearings are associated with the claims file.  

In March 2010, the Board remanded all claims for further development.  In February 2012, the Board denied the issues of entitlement to an initial rating in excess of 10 percent for residuals of fracture of the left ankle, status post internal fixation, for the period prior to May 1, 2003; and entitlement to an effective date prior to May 1, 2003, for the grant of an initial 20 percent rating for residuals of fracture of the left ankle, status post internal fixation.  The Board, however, remanded the issue of entitlement to an initial rating in excess of 20 percent for residuals of fracture of the left ankle, status post internal fixation, since May 1, 2003, for further development.


FINDINGS OF FACT

1.  Since May 1, 2003, the Veteran has been receiving the maximum schedular rating for limitation of motion of the left ankle.

2.  The preponderance of competent and credible evidence shows that since May 1, 2003, the left ankle has not been ankylosed during the periods in which he was not receiving a temporary total evaluation based on surgical treatment necessitating convalescence.

3.  The preponderance of competent and credible evidence shows that from May 1, 2003, to October 5, 2010, the residuals of fracture of the left ankle, status post internal fixation, were not manifested by a malunion of the left fibula with a marked ankle disability.

4.  The evidence is in equipoise as to whether the residuals of fracture of the left ankle, status post internal fixation, since October 6, 2010, have been manifested by a malunion of the left fibula with a marked ankle disability.

5.  The evidence in this case does not show such an exceptional disability picture that the assigned schedular evaluations for residuals of fracture of the left ankle, status post internal fixation, are inadequate.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 percent for residuals of fracture of the left ankle, status post internal fixation, from May 1, 2003, to October 5, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5262, 5271 (2012).

2.  Resolving doubt in the Veteran's favor, the criteria for an initial 30 percent rating for residuals of fracture of the left ankle, status post internal fixation, since October 6, 2010, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5262, 5271.

3.  The criteria for referral of residuals of fracture of the left ankle, status post internal fixation, for consideration on an extra-schedular basis are not met.  38 C.F.R. § 3.321(b)(1) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA).

VA will make reasonable efforts to notify a claimant of the relevant evidence necessary to substantiate a claim for benefits under laws administered by VA.  VA will also assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

With respect to the Veteran's claim, the Board finds that VA has met all statutory and regulatory notice and duty-to-assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Letters dated in January 2002, April and September 2003, February 2004, April and July 2010, and February and April 2012 satisfied the duty-to-notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The letters notified the Veteran of the evidence and information necessary to substantiate his claim and informed the Veteran of his and VA's respective responsibilities in obtaining that evidence.  

In addition, the Board notes that, with respect to the Veteran's initial increased rating claim, in Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006), the United States Court of Appeals for Veterans Claims (the Court) held that "[i]n cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated - it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled."  Dingess/Hartman, 19 Vet. App. at 491.  As such, no further VCAA notice is required with respect to the Veteran's claim for higher initial disability rating.  See Bernard v. Brown, 4 Vet. App. 384 (1993); see also Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  

In addition to the foregoing, the Board observes that the Veteran's service treatment records, and VA and private medical records have been obtained, to include pursuant to both remands.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran has also been provided with VA examinations in connection with his claim, to include one in October 2010 pursuant to the 2010 remand, and the AMC obtained an addendum to the October 2010 VA examination in 2012 pursuant to the 2012 remand.  He was also afforded the opportunity to testify at hearings before the RO and the Board.  There is no indication in the record that any additional evidence, relevant to the issues decided herein, is available and not part of the claims file.  

In October and November 2012 statements, the Veteran and his representative, respectively, argued that the 2012 addendum is inadequate because a physical examination was not performed and the examiner relied instead on range-of-motion testing data from the October 6, 2010, VA examination.  The Board rejects this argument and finds that a new examination is not necessary for the adjudication of this claim.  

Neither the Veteran nor his representative claims that his left ankle disability has worsened since the October 6, 2010, VA examination; rather, they argue that the evidence is merely two years old and stale.  Cf. Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (a veteran is entitled to a new examination after a two-year period between the last VA examination and a veteran's contention that the pertinent disability had increased in severity).  The Board notes that the AMC has obtained recent treatment records and that a review of these records does not show a worsening of the Veteran's left ankle disability.  For example, a February 2012 VA treatment record shows that the Veteran was ambulatory with a steady gait and the examining nurse did not note any other abnormalities.  Thus, the competent medical evidence does show any worsening of the left ankle disability as to warrant a new examination.  

Moreover, the Veteran has been receiving since prior to the October 6, 2010, VA examination, the maximum schedular rating for limitation of motion of an ankle, and, as discussed below, the Board is assigning the maximum schedular rating under Diagnostic Code 5262 (tibia and fibula, impairment of) effective the date of the October 6, 2010, VA examination.  Therefore, a new examination showing the current level of disability would not provide any evidence that would result in a higher schedular rating prior to or after October 6, 2010.  

In the 2012 addendum to the October 6, 2010, VA examination, the examiner addressed extraschedular consideration.  Neither the Veteran nor his representative has alleged that the addendum is inadequate for extraschedular consideration.  There is no evidence showing a change in employment due to the left ankle disability or frequent hospitalizations since the October 2010 VA examination.  In light of the above as well as the fact that the medical evidence does not show a worsening of the left ankle disability, a new examination to address extraschedular consideration is not warranted.

In light of the above, the AMC complied with the directives of the 2010 and 2012 Board remands.  Stegall v. West, 11 Vet. App. 268 (1998).


II.  Governing Law

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14.  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In rating musculoskeletal disabilities, the provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  

In this regard, the Board notes that the Court, in Mitchell v. Shinseki, 25 Vet. App. 32 (2011), recently held that, although pain may cause a functional loss, pain itself does not constitute functional loss.  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 38; see 38 C.F.R. § 4.40.  See also Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (a finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant); Spurgeon v. Brown, 10 Vet. App. 194 (1997) (38 C.F.R. § 4.40 does not require a separate rating for pain but rather provides guidance for determining ratings under other diagnostic codes assessing musculoskeletal function).  

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  
38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  In this regard, the Board notes that, the Court has recently held that the application of  38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  When § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, VA should address its applicability.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as the Veteran's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

Standard motion of an ankle is 20 degrees of dorsiflexion and 45 degrees of plantar flexion.  38 C.F.R. § 4.71, Plate II (2012).  Ten and 20 percent evaluations are warranted for moderate and marked limited motion of the ankle, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5271.

A 30 percent disability rating is warranted for ankylosis in plantar flexion that is between 30 degrees and 40 degrees or for ankylosis in dorsiflexion between zero degrees and 10 degrees.  A 40 percent rating for ankylosis of the ankle requires (1) ankylosis in plantar flexion that is more than 40 degrees, or (2) ankylosis in dorsiflexion that is either more than 10 degrees or with an abduction, adduction, inversion, or eversion deformity.  38 C.F.R. § 4.71a, Diagnostic Code 5270 (2012).

A 40 percent disability rating is warranted for nonunion of the tibia and fibula, with loose motion and a brace.  For a malunion of the tibia and fibula, 30, 20, and 10 percent disability ratings are warranted for marked, moderate, and slight knee or ankle disabilities, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5262.



III.  Analysis

As discussed in detail in the introduction of this decision, since May 1, 2003, the left ankle disability has been rated 20 percent disabling under Diagnostic Code 5271 except for the period from February 23, 2010, to April 30, 2010, following a surgery in which a 100 percent temporary rating based on the need for convalescence was assigned.  This is the maximum allowable schedular rating under 38 C.F.R. § 4.71a.  Thus, for the Veteran to receive a higher rating, the Board must consider other diagnostic codes.

Turning first to Diagnostic Code 5270, the preponderance of competent and credible evidence shows that since May 1, 2003, the left ankle has not been ankylosed during the periods in which he was not receiving a temporary total evaluation based on surgical treatment necessitating convalescence.  The Board remanded the claim in 2010 to specifically determine whether the left ankle has been ankylosed because of the conflicting evidence on this question.

On the one hand, the October 2010 VA examination report shows that the examiner reported that there was ankylosis in the left ankle as well as range of motion in both dorsiflexion and plantar flexion in the left ankle.

On the other hand, the October 2003 VA examination report shows that the Veteran had range of motion in dorsiflexion, plantar flexion, inversion, and eversion, and thus no ankylosis.  VA and private treatment records dated from 2003 to 2012 show no evidence of ankylosis during the periods in which he was not receiving a temporary total evaluation based on surgical treatment necessitating convalescence.  

In particular, on February 23, 2010, the Veteran underwent a left ankle arthrotomy with synovectomy and removal of bone talus.  The operation report shows that there was no motion in the left ankle with dorsiflexion and external rotation.  While a March 2010 private treatment record (during the period in which the Veteran was receiving a 100 percent temporary rating due to the need for convalescence following the February 23, 2010, surgery) reflects that a treating physician noted that the syndesmosis fusion mass had absolutely no motion and felt stable, the doctor also noted that physical examination showed some pain with range of motion testing in the left ankle.  Thus, that treatment record is not medical evidence of ankylosis of the left ankle since the Veteran was able to move the left ankle at that time.  Instead, that treatment record is medical evidence that the syndesmosis fusion mass was immobile, but the existence of a syndesmosis fusion mass is not evidence that the ankle in particular was fused and thus ankylosed.  An April 2010 private treatment record reveals that the appellant would continue to work on his range of motion in the left ankle.  In short, the medical evidence shows that the left ankle was not ankylosed as of May 1, 2010, when the Veteran was no longer receiving a 100 percent temporary rating based on the need for convalescence.

Most importantly, the October 2010 examiner clarified the ambiguity of the October 2010 VA examination report in a May 2012 addendum.  The examiner stated that the Veteran does not have left ankle ankylosis, which was defined as "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  Colayong v. West, 12 Vet App 524 (1999) (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONALRY (28TH Ed. 1994) at 86).  

As for Diagnostic Code 5262, the medical evidence, including translated service treatment records, show that the Veteran fractured his left fibula in service.  Therefore, a left fibula fracture is part of the service-connected disability and Diagnostic Code 5262 is applicable to this claim.  An August 2003 VA treatment record reflects that although X-rays were normal, the doctor diagnosed probable early osteoarthritis of the left ankle.  Accordingly, the Board finds that osteoarthritis is part of the service-connected disability, and the Board will consider that finding as well as DeLuca v. Brown, 8 Vet. App. 202 (1995) and 38 C.F.R. § 4.10, 4.40, 4.45, and 4.59 in evaluating the claim under Diagnostic Code 5262.  

The May 2008 and October 2010 VA X-rays reflect that the fibula fracture was healed.  Thus, the medical evidence shows that there was no nonunion of the left fibula.  Since the medical evidence does not show the absence of a malunion, the Board giving the Veteran the benefit of doubt finds that the medical evidence shows that he has a malunion of the left fibula.  Thus, the question is whether the left ankle and fibula disability has been manifested by a marked ankle disability.  

The preponderance of competent and credible evidence shows that from May 1, 2003, to October 5, 2010, the residuals of fracture of the left ankle, status post internal fixation, were not manifested by a malunion of the left fibula with a marked ankle disability.  

A May 2003 private treatment record shows that the left ankle was stable to Drawer and talar tilt testing.  There was no pain with forced dorsiflexion and external rotation, and motor strength testing was 5/5 in dorsiflexion, plantar flexion, invertors, and exertors.  

The August 2003 VA treatment record shows that the Veteran only had a "toggle" of motion in the left ankle.  The vaguely described limitation of motion is not medical evidence of a marked ankle disability in and of itself given that marked limitation of motion only warrants a 20 percent disability rating under Diagnostic Code 5271.   

An October 2003 VA examination report reflects that the left ankle had no erythema, inflammation, or edema.  The range-of-motion testing was the following: dorsiflexion was to 10 degrees, plantar flexion was to 20 degrees, and eversion and inversion were to 10 degrees.  The examiner noted that there was moderate functional loss of range of motion due to pain.

An August 2004 VA treatment record shows that there was no instability in the left ankle.  An April 2005 VA treatment record reflects that there was tenderness at the left lateral malleolus.  A January 2007 VA treatment record reveals that there was limited range of motion in inversion and eversion against resistance but that there was no significant pain with range-of-motion testing in dorsiflexion and plantar flexion.

An April 2007 VA examination report shows that no swelling or deformity was present in the left ankle.  There was mild tenderness to palpation over the outer left malleolus.  Dorsiflexion was to 20 degrees with mild discomfort, and plantar flexion was to 20 degrees with pain.  There was no additional limitation with repetitive motion.

VA treatment records reveal that in August 2007 there was no pain with ankle range-of-motion testing.  In January 2008, it was noted that the Veteran was wearing an ankle brace.  There was pain with palpation to the anterior ankle but not to medial ankle or the Achilles tendon.  There was no pain with range-of-motion testing but he guarded the area heavily.

Private treatment records from August 2009 to December 2009 show that his left ankle was perfectly stable.  He had tenderness at the anterolateral corner of the ankle but not medial tenderness whatsoever.  He could actively dorsiflex, plantar flex, invert, and evert against resistance.  Drawer and talar tilt testing were negative. Subsequent to the January 2010 surgery, a May 2010 private treatment record reveals that the strength in the left lower extremity was normal and that left ankle planter flexion was to 30 degrees.  The only abnormality was a mild antalgic gait secondary to the surgery earlier that year.

At both the October 2004 DRO hearing and the January 2010 Board hearing, the Veteran testified that he had instability in his left ankle.  In a January 2005 VA Form 9, he argued that a 20 percent disability rating for the left ankle disability is not enough for the restrictions to gainful employment due to constant pain and limited abilities to stand and walk.

The Board has considered the Veteran's complaints.  He is competent to report them, and the Board finds him credible.  The Board, however, places greater weight on the objective medical evidence described above than the appellant's complaints in determining whether the competent and credible evidence shows a marked ankle disability prior to October 6, 2010.  The Board also notes that the 20 percent disability rating contemplates employment impairment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993) (A high rating is recognition that the impairment makes it difficult to obtain or keep employment.)  

Turning the period from October 6, 2010, to the present, the October 6, 2010, VA examination report shows that the Veteran reported the following symptoms: giving way, instability, pain, stiffness, decreased speed of joint motion, and repeated effusions.  He denied the following symptoms: a deformity, weakness, incoordination, episodes of dislocation or subluxation, locking episodes, and flare ups.  He reported that he was able to stand for up to an hour and had no limitations as to walking.  Physical examination revealed an antalgic gait, tenderness, pain, and abnormal motion.  There was no ankle or tendon instability.  Despite the appellant's denial of weakness as a symptom, physical examination revealed mild weakness.  Left dorsiflexion was to five degrees, and left plantar flexion was to 10 degrees.  There was objective evidence of pain on motion but no additional limitations after three repetitions of range-of-motion testing.  In the May 2012 addendum to the October 2010 VA examination report, the examiner noted that left ankle symptoms were constant with variable intensity.  

In light of the reported symptoms of giving way, instability, pain, stiffness, decreased speed of joint motion, and repeated effusions, and the physical examination findings of antalgic gait, tenderness, pain, weakness, and very limited motion in both dorsiflexion and plantar flexion, the evidence is in equipoise as to whether the residuals of fracture of the left ankle, status post internal fixation, since October 6, 2010, have been manifested by a malunion of the left fibula with a marked ankle disability.

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected left ankle and fibula disability are inadequate.  A comparison of the severity and symptomatology of the Veteran's left ankle disability with the pertinent rating schedule criteria shows that the rating criteria reasonably describe his disability level and symptomatology.  The symptoms presented by the appellant's left ankle and fibula disability - such as pain, limitation of motion, instability, weakness, an abnormal gait, and malunion of the fibula - are fully contemplated by the rating schedule.  

There is no evidence that the Veteran's left ankle and fibula disability at any time since May 1, 2003, necessitated frequent hospitalization, or has had a marked interference with employment.  The Board again notes that the Veteran underwent left ankle surgery on February 23, 2010, for which he received a 100 percent convalescence rating from February 23, 2010, to April 30, 2010.  The appellant was compensated at a 100 percent disability rate for that hospitalization in February 2010, and there was no evidence of another hospitalization since May 1, 2003.  

While the Veteran argues in a January 2005 VA Form 9 that a 20 percent disability rating for the left ankle disability is not enough for the restrictions to gainful employment due to constant pain and limited abilities to stand and walk, the October 2010 VA examiner noted in the May 2012 addendum that the Veteran reported that his left ankle had a mild effect on his usual occupation as an aircraft mechanic and that his job accommodation was avoiding climbing on the aircrafts.  He reported that he had missed about three weeks worth of work in the past year due to his left ankle and back disabilities.  The appellant made similar assertions at the October 2004 DRO hearing and the January 2010 Board hearings.  Thus, the competent and credible evidence does not show that the employment interference due to the left ankle and fibula disability alone has caused impairment with employment over and above that contemplated in the assigned 20 and 30 percent schedular ratings.  Van Hoose v. Brown, 4 Vet. App. 361 (1993) (A high rating is recognition that the impairment makes it difficult to obtain or keep employment.)  In light of the above, there is no evidence warranting referral for extraschedular consideration.  

In denying the Veteran's claim for an increased rating, the Board observes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the appellant or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the evidence of record does not show, and the claimant has not asserted, that his left ankle and fibula disability rendered him unable to maintain substantially gainful employment since May 1, 2003.  In a January 2005 VA Form 9, he argued that a 20 percent disability rating for the left ankle disability is not enough for the restrictions to gainful employment due to constant pain and limited abilities to stand and walk, the Veteran has been employed full time as an aircraft mechanic since May 2003.  Accordingly, the Board concludes that the issue of TDIU has not been raised in this case.


ORDER

Entitlement to an initial rating in excess of 20 percent  for residuals of fracture of the left ankle, status post internal fixation, from May 1, 2003, to October 5, 2010, is denied.

An increased initial rating of 30 percent, but no higher, is granted for residuals of fracture of the left ankle, status post internal fixation, effective October 6, 2010, subject to governing regulations concerning the payment of monetary benefits


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


